Third District Court of Appeal
                               State of Florida

                          Opinion filed October 1, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                         Nos. 3D14-1023; 3D14-0627
                         Lower Tribunal No. 99-37608
                             ________________


                              Arthur W. Foley,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      Appeals under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Ariana Fajardo, Judge.

     Arthur W. Foley, in proper person.

     Pamela Jo Bondi, Attorney General, for appellee.


Before SUAREZ, EMAS and SCALES, JJ.

     PER CURIAM.
      On May 5, 2014, in Case Number 3D14-1023, Arthur W. Foley, filed a

Notice of Appeal from the trial court’s April 17, 2014, “Order Recommending

Sanctions and Directions to the Clerk of the Eleventh Judicial Circuit Court,”

wherein the trial court recommended that Foley be sanctioned for abusing the

judicial process and directed the Clerk of the Eleventh Judicial Circuit not to

accept any further filings from Foley unless signed by an attorney duly licensed to

practice law in Florida.

      On July 10, 2014, we consolidated Case Number 3D14-06271 with the

instant case, 3D14-1023, and ordered Foley to file his initial brief within twenty

days of the date of that order, i.e., by July 30, 2014, limited only to arguments

directed in Case Number 3D14-1023.

      Having filed no initial brief by July 30, this court, on August 20, 2014,

ordered Foley to show cause within ten days why the appeal in Case Number

3D14-1023 should not be dismissed for failure to file an initial brief. To date,

Foley has not filed an initial brief.

      Therefore, we dismiss the appeal in Case Number 3D14-1023. We further

allow Foley twenty days from the date of this opinion to respond to this court’s

1 Foley appealed the denial of the trial court’s February 27, 2014, order denying his
motion for postconviction relief. On May 28, 2014, this court affirmed the order
and simultaneously ordered Foley to show cause why he should not be prohibited
from filing further pro se pleadings relating to lower tribunal case number 99-
37608 lest he face sanctions. See Foley v. State, 139 So. 3d 456 (Fla. 3d DCA
2014).

                                         2
previous May 28, 2014, show cause order as to why he should not be prohibited

from filing any further pro se appeals, pleadings, motion, or petitions relating to

lower tribunal number 99-37608. No further extensions shall be granted.2

      Appeal dismissed; show cause order issued.




2 In response to our initial show cause order in Foley, 139 So. 3d at 456, Foley
urged us to provide him more time in which to respond to the order, contending he
had other pending appeals in this court. We implicitly granted Foley’s request by
consolidating the cases and affording him time to file an initial brief.


                                        3